DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,189,370 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Non-Statutory Double Patenting Rejection:
Applicant filed a terminal disclaimer to position these claims for allowance. The terminal disclaimer has been accepted and recorded.

Allowable Subject Matter
In light of the terminal disclaimer, claims 1-4, 6-11, 13-18, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the specific system, method, and computer program product features that are comprised of the combination of components as presented in the claimed invention. More specifically, the closest pieces of art, U.S. 2014/0142980 to Revell, U.S. 2008/0126982 to Sadikali, U.S. 2008/0262874 to Toshimitsu, and U.S. Patent No. 8,190,613 to Takuma, fail to teach all of the limitations of independent claims 1, 8, and 15 in combination.
These references do not teach the invention in the particular combination as claimed in the independent claims, therefore the closest prior art or record does not anticipate or otherwise render the claimed invention, considered as a whole combination, obvious as further rejection of the claimed combination of limitations would require an unreasonable combination of the prior art available from the searches performed. Dependent claims are hereby indicated as being allowed for at least the same rationale as applied to the independent claims, and incorporated herein.
With respect to eligibility under 35 U.S.C. 101, Examiner asserts that the present claims recite additional elements which, when integrated into the abstract idea, become a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626       

/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626